Citation Nr: 9905096	
Decision Date: 02/24/99    Archive Date: 03/03/99

DOCKET NO.  95-24 463	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Des Moines, 
Iowa


THE ISSUES

1.  Entitlement to benefits pursuant to 38 U.S.C.A. § 1151 
for additional disability caused by treatment rendered by the 
Department of Veterans Affairs during hospitalization in May 
1994.  

2. Entitlement to benefits pursuant to 38 U.S.C.A. § 1151 for 
additional disability caused by treatment rendered by the 
Department of Veterans Affairs during hospitalization in 
February 1959.  



REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and appellant's wife


ATTORNEY FOR THE BOARD

Nadine W. Benjamin, Counsel


INTRODUCTION

The veteran served on active duty from June 1942 to December 
1942.  This matter comes to the Board of Veterans' Appeals 
(Board) on appeal from rating decisions by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Des Moines, 
Iowa.  

In June 1997, the Board remanded the veteran's claim to the 
RO for additional development.  The case has been returned to 
the Board and is ready for appellate review. 


FINDING OF FACT

The claims of entitlement to benefits pursuant to 38 U.S.C.A. 
§ 1151 for additional disability caused by treatment rendered 
by the Department of Veterans Affairs during hospitalization 
in May 1994, and entitlement to benefits pursuant to 38 
U.S.C.A. § 1151 for additional disability caused by treatment 
rendered by the Department of Veterans Affairs during 
hospitalization in February 1959 are not plausible.  


CONCLUSION OF LAW

The claims of entitlement to benefits pursuant to 38 U.S.C.A. 
§ 1151 for additional disability caused by treatment rendered 
by the Department of Veterans Affairs during hospitalization 
in May 1994, and entitlement to benefits pursuant to 38 
U.S.C.A. § 1151 for additional disability caused by treatment 
rendered by the Department of Veterans Affairs during 
hospitalization in February 1959 are not well grounded.  38 
U.S.C.A. § 5107 (West 1991).   


REASONS AND BASES FOR FINDING AND CONCLUSION

The threshold question to be answered is whether the veteran 
has presented evidence of well-grounded claims, that is, 
claims which are plausible and meritorious on their own or 
capable of substantiation.  If he has not, his appeal must 
fail.  38 U.S.C.A. § 5107(a) (West 1991); Murphy v. 
Derwinski, 1 Vet. App. 78 (1990).  The Board finds that the 
veteran's claims for benefits pursuant to 38 U.S.C.A. § 1151 
for additional disability as the result of treatment by VA 
are not well grounded, and there is no further duty to assist 
the veteran in the development of his claims.  

Where a determinative issue involves medical causation, 
competent medical evidence to the effect that the claim is 
plausible is required to establish that the claim is well 
grounded.  Grottveit v. Brown, 5 Vet.App. 91, 93 (1993).  As 
stated above, in Murphy v. Derwinski, 1 Vet.App. 78, 81 
(1990), the Court defined a well-grounded claim as a 
plausible claim, one which is meritorious on its own or 
capable of substantiation.  Such a claim need not be 
conclusive but only possible to satisfy the initial burden of 
38 U.S.C.A. § 5107(a).  The test is an objective one which 
explores the likelihood of prevailing on the claim under the 
applicable standards.  See Gilbert v. Derwinski, 1 Vet.App. 
49 (1990).  Although the claim need not be conclusive, it 
must be accompanied by evidence.  Furthermore, the evidence 
must justify a belief by a fair and impartial individual that 
the claim is plausible.  38 U.S.C.A. § 5107.  

In Gardner v. Derwinski, 1 Vet.App. 584 (1991), the United 
States Court of Veterans Appeals (Court) invalidated 38 
C.F.R. § 3.358(c)(3), on the grounds that that section of the 
regulation, which included an element of fault, did not 
properly implement the statute.  The provisions of 38 C.F.R. 
§ 3.358, excluding section (c)(3), remain valid. See Brown v. 
Gardner, _U.S._, 115 S.Ct. 552, 556 n.3 (1994). In pertinent 
part, 38 U.S.C.A. § 1151 provides that where any veteran 
shall have suffered an injury, or an aggravation of an 
injury, as the result of hospitalization, medical or surgical 
treatment, not the result of such veteran's own willful 
misconduct, and such injury or aggravation results in 
additional disability or death, compensation shall be awarded 
in the same manner as if such disability or death were 
service-connected.

38 C.F.R. § 3.358 (1998), the regulation implementing that 
statute, provides, in pertinent part, that in determining if 
additional disability exists, the beneficiary's physical 
condition immediately prior to the disease or injury on which 
the claim for compensation is based will be compared with the 
subsequent physical condition resulting from the disease or 
injury.  As applied to medical or surgical treatment, the 
physical condition prior to the disease or injury will be the 
condition which the specific medical or surgical treatment 
was designed to relieve.  Compensation will not be payable 
for the continuance or natural progress of disease or 
injuries for which the hospitalization, etc., was authorized.  
In determining whether such additional disability resulted 
from a disease or injury or an aggravation of an existing 
disease or injury suffered as a result of hospitalization, 
medical or surgical treatment, it will be necessary to show 
that the additional disability is actually the result of such 
disease or injury or an aggravation of an existing disease or 
injury and not merely coincidental therewith.  38 C.F.R. § 
3.358 (b), (c). 38 C.F.R. § 3.358 (c)(3)) now provides:

Compensation is not payable for the necessary consequences of 
medical or surgical treatment or examination properly 
administered with the express or implied consent of the 
veteran, or, in appropriate cases, the veteran's 
representative. "Necessary consequences" are those which are 
certain to result from, or were intended to result from, the 
examination or medical or surgical treatment administered.  
38 C.F.R. § 3.358 (c) (3).

The veteran seeks entitlement to benefits pursuant to 38 
U.S.C.A. § 1151 for additional disability caused by treatment 
rendered by VA during hospitalization in February 1959 and in 
May 1994.  He argues that following his February 1959 left 
inguinal hernioplasty he experienced drainage from the 
operation site, as well as recurrent pain.  He also reports 
that during his May 1994 treatment for his left hip, after 
his total left hip replacement, he was mis-handled, and 
experienced dislocation twice due to inadequate treatment.  
He reports that he was carelessly placed in a wheelchair, was 
placed in a blanket for a sling in the X-ray department and 
his hip was hit during the transfer from a hospital cart to 
the X-ray table.  He also states that his physical therapy 
was not properly performed.  It is his argument that as a 
result, he has pain and numbness of the feet and left hip 
pain due to the VA treatment in May 1994.  



A.  May 1994 Hospitalization

A VA discharge summary shows that on May 2, 1994, the veteran 
was admitted to a VA facility for elective left total hip 
repair due to severe osteoarthritis.  It was reported that he 
had a one block walking tolerance due to pain in the left hip 
region. Examination at admission showed flexion of the hip to 
80 degrees with minimal internal/external rotation.  On May 
3, 1994, the veteran underwent a total hip repair, which it 
was reported was without complication.  It was reported that 
the veteran received pre and postoperative IV antibiotics, 
and was placed on aspirin and pneumatic compression sleeves.  
It was stated that the veteran was monitored in the Surgical 
Intensive Care Unit for the first 48 hours post-operatively 
and then transferred to Orthopedics.  It was noted that there 
was a bit of a struggle in transferring the veteran out of 
bed to the Orthopedic floor, and that the veteran did not 
follow instructions well at all.  It was reported that a hip 
film following this showed dislocation of the left total hip.  
A reduction was performed and the veteran was placed in an 
abduction brace and an immobilizer.  It was reported that the 
veteran did well for several days and on May 10, 1994, he 
complained of increasing hip pain.  X-rays showed a 
dislocated hip, it was subsequently reduced and a hip spica 
cast was applied.  The veteran received a blood transfusion 
for anemia, and underwent physical therapy.  He was also 
treated with antibiotics for a urinary tract infection.  The 
veteran was prescribed Ativan for nervousness secondary to 
being in a hip cast and was warned to avoid internal or 
external rotation of the left lower extremity, but it was 
noted that the X-rays showed good location in the hip cast.  

The veteran underwent rehabilitation for six weeks, was then 
hospitalized at a VA facility and had the spica cast removed 
in June 1994.  Examination showed the hip incision to be well 
healed and staples were removed.  It was noted that there was 
no sign of infection.  After removal of the cast, he 
underwent physical therapy.  At discharge it was noted that 
he was ambulating with crutches, independently.  It was noted 
that there were no complications throughout his 
hospitalization, and that he was very independent and ready 
for discharge.  

On VA examination in March 1995, it was noted that rotation 
of the left hip was markedly restricted.  The examiner noted 
that X-rays of the left hip showed a total hip arthroplasty, 
uncomplicated, and the diagnosis was, total hip replacement 
on the left with residual restriction of mobility and 
stiffness or the peri-arthritic ligaments and tendons.  

In November 1995, the veteran and his wife appeared at a 
personal hearing and gave testimony in support of his claim.  
He reported that he continued to have pain and hip problems.  
He described his hospitalization in May 1994, and reported 
that he believed his hip was dislocated when the was put in a 
wheel chair in the recovery room instead of on a gurney.  He 
also stated that while being taken to the X-ray department, 
blankets instead of a sling were used to move him and that he 
hit his hip on the tafble.  He stated that his rehabilitation 
treatment was not satisfactory.  He now reports having pain 
and burning in his feet.  He testified that negligent 
treatment caused his dislocations and neurological 
disability.  A complete transcript is of record.  

In September 1997, the veteran was examined by VA.  His 
history regarding his left hip was noted, and it was also 
stated that after the veteran had used his crutches following 
his hip replacement, the outcome was favorable.  It was 
indicated that the veteran admitted pain in his left hip was 
absent since the hip replacement, which represented a 
significant improvement.  He complained of low back pain 
radiating to the buttocks and some numbness in both feet.  It 
was stated that the veteran's main limiting factor was back 
pain.  On examination, it was noted that the veteran walked 
with a cane.  Movement of the left hip was from 15 to 90 
degrees flexion.  There was no internal rotation, and 
external rotation was to 20 degrees.  Stocking/glove type 
numbness was noted to affect the feet, ankles, and shins, 
more marked on the left.  X-rays showed stable alignment of 
the left hip and it was reported that the total hip 
replacement was in good position with no evidence of 
loosening or other complication.  Heterotrophic bone was 
noted in the surrounding soft tissues.  The pertinent 
diagnosis was, degenerative arthritis of the hips, post total 
hip replacement status on the left. The examiner noted that 
he believed that the veteran had had a good outcome following 
total hip replacement on the left.  It was noted that he did 
sustain anterior dislocation of the hip, a known complication 
of the surgery, and that he had had good treatment with an 
appropriate outcome.  The examiner opined that the total hip 
replacement caused his underlying condition to improve in 
that the veteran had no significant postoperative disability 
related to the hip replacement surgery.  It was further 
stated that the examiner did not believe the VA treatment for 
the veteran's left hip disorder affected the natural progress 
of the veteran's underlying condition in any significant way. 

On VA general medical examination in September 1997, the 
veteran reported having marked pain and stiffness, mostly 
stiffness in his left hip.  It was stated that he ambulated 
with a cane.  Examination revealed an impaired gait due to 
stiffness in the hips.  The examiner noted that the veteran 
had marked restriction and stiffness of both hips with 
significant restriction of range of motion and moderate pain 
on manipulation.  The diagnosis was, post-op, left total hip 
replacement for degenerative arthritis and hip dislocation 
with satisfactory results but with residual marked 
restriction of range of motion and some residual pain.  The 
examiner opined that the veteran's obesity had been a serious 
negative factor in his recovery from his hip surgery and the 
extent of his rehabilitation post-operatively appeared to be 
short of the mark.  

In a May 1998 letter, the examiner who evaluated the veteran 
on VA general medical examination in September 1997, 
responded to a VA memorandum dated that same month which 
requested clarification.  He stated that he reviewed the 
veteran's claims file and indicated that in regards to the 
left hip problem, the total hip replacement was carried out 
successfully but with complications in the immediate post-
operative period with dislocation.  It was stated that this 
was a not-too-unusual event subsequent to surgery.  It was 
stated that during his September 1997 examination, he did not 
focus on the left hip problem since he knew that the veteran 
would be undergoing an Orthopedic examination and he further 
indicated that therefore, his commentaries did not bear the 
same weight or credibility as those of the Orthopedic 
examiner.  It was reported that the statement that the 
rehabilitative process was incomplete was taken from the 
veteran and that the records did not confirm that in the 
examiner's opinion.  It was opined that the veteran was 
treated in a superlative fashion and as completely as 
possible.  He also stated that it would be safe to say that 
the dislocation that occurred was not the result of miscare 
or mishandling since this complication was certainly not 
uncommon and was to be expected in a certain percentage.  It 
was opined that the neuropathy of the feet was of unknown 
etiology but that the veteran had a history of alcohol 
excess, which was the likely basis for it.  It was stated 
that the examiner concurred completely with the Orthopedic 
examiner that the left total hip replacement in no way 
influenced the progression, slow, of the degenerative 
arthritis of the back and right hip.  

The veteran's claim that his left hip replacement surgery was 
not properly performed by VA is a medical question.  
Competent medical opinion is therefore required to establish 
a well grounded claim.  Grottveit v. Brown, 5 Vet.App. 91 
(1993).  As a lay person, the veteran is not competent to 
offer a medical opinion.  Espiritu v. Derwinski, 2 Vet.App. 
492 (1992).  While the veteran believes that if VA had 
treated him in a different manner, his disability would not 
have been so severe, he has presented no competent medical 
evidence to support his assertions.  Additionally, there is 
no indication in the clinical evidence of record that but for 
the treatment by VA, the veteran's disability would not have 
been so severe.  The evidence shows that there is no 
indication in the record of any additional disability caused 
by VA treatment, and this has been confirmed by the opinions 
of two VA physicians.  Absent evidence of any additional 
disability which could be associated with VA treatment, the 
Board finds the claim is not plausible.  Therefore, the Board 
finds that the veteran's claim is not well grounded.

B.  February 1959 Hospitalization

The record shows that in February 1959, the veteran was 
admitted to a VA facility complaining of a symptomatic left 
inguinal hernia of approximately three years duration.  It 
was noted that he supported the area with a truss. 
Examination revealed an indirect inguinal hernia.  He 
underwent a left inguinal hernioplasty with spinal anesthesia 
during hospitalization.  Post-operatively, the sutures were 
removed after five days, and the veteran was discharged.  He 
was cautioned against heavy lifting of more than ten pounds 
for six weeks.  The final diagnosis was, hernia, inguinal, 
indirect, left, operated, improved. 

VA outpatient records show that in September 1992, the 
veteran was treated for drainage from an old incisional cite 
from previous left inguinal hernia repair.  In October 1992 a 
follow-up note shows the inguinal abscess to be well healed.  
He again complained of left abdominal tenderness in September 
1993.  

On VA examination in March 1995, he reported having a left 
herniorrhaphy which broke down and drained a foul smelling 
liquid discharge for a period of time.  Examination showed a 
tender area in the left inguinal herniorrhaphy scar area.  It 
was noted that the scar itself was small and inconspicuous 
and it was noted that there was no sign of drainage or of 
recurrence.  It was noted that there was no foul-smelling 
drainage and no peripheral edema.  The diagnosis was, history 
of surgical repair of recurrent left inguinal hernia.  

The veteran and his wife testified at a personal hearing at 
the RO in November 1995, regarding his claim.  He stated that 
after his surgery he had pain in the area as well as 
abscesses.  He reported feeling a liquid in the area, and 
that he experiences tenderness.  A complete transcript is of 
record.  

The veteran was examined by VA in September 1997.  He 
complained of a recurrent foul smelling small amount of 
discharge from the left inguinal hernia scar per history 
only.  Examination showed a left indirect inguinal 
herniorrhaphy repair.  It was stated that the scar was well 
healed and nontender, and that there were no visible or 
palpable defects in the scar at that time.  It was stated 
that the folds of fatty abdominal tissue resulted in somewhat 
foul smelling sweat in the folds of the tissue.  It was 
stated that there were no recurrences of hernias, and no 
palpable tenderness in the groins or inguinal regions.  The 
diagnosis was, post-op left indirect inguinal herniorrhaphy 
with excellent results and without residuals; no functional 
impairment.  

In a May 1998 letter, the September 1997 examiner stated that 
the veteran's herniorrhaphy was successful but that there was 
some delayed wound healing and drainage which ultimately 
cleared nicely and there were no residuals from that.  

The veteran's claim that his left inguinal hernia surgery was 
not properly performed by VA is a medical question.  
Competent medical opinion is therefore required to establish 
a well grounded claim.  Grottveit v. Brown, 5 Vet.App. 91 
(1993).  As a lay person, the veteran is not competent to 
offer a medical opinion.  Espiritu v. Derwinski, 2 Vet.App. 
492 (1992).  While the veteran believes that if VA had 
treated him in a different manner, his disability would not 
have been so severe, he has presented no competent medical 
evidence to support his assertions.  Additionally, there is 
no indication in the clinical evidence of record that but for 
the treatment by VA, the veteran's disability would not have 
been so severe.  The evidence shows that there is no 
indication in the record of any additional disability caused 
by VA treatment.  Recent examinations have shown no residuals 
from the surgery, and this has been confirmed by the opinion 
of a VA physician.  Absent evidence of any additional 
disability which could be associated with VA treatment, the 
Board finds the claim is not plausible.  Therefore, the Board 
finds that the veteran's claim is not well grounded.


C.  Summary


The veteran is certainly capable of providing evidence of 
symptomatology, but a layperson is generally not capable of 
opining on matters requiring medical knowledge, such as the 
degree of disability produced by the symptoms or the 
condition causing the symptoms.  See Robinette, 8 Vet. App. 
at 74; Heuer, 7 Vet. App. at 384; Espiritu, 2 Vet. App. at 
494.  See also Harvey, 6 Vet. App. at 393-94. Here the 
veteran has not submitted any medical opinion or other 
medical evidence that supports his claims.  Further, VA 
examiners found no association between the veteran's 
complaints and VA treatment.  See Boeck v. Brown, 6 Vet. 
App. 24, 16-17 (1993)(veteran's claim not well grounded where 
he failed to submit any expert medical evidence showing that 
symptoms disclosed on an examination at a VA medical center 
represented presenting symptoms of prostate cancer diagnosed 
two later).  The evidence now of record fails to show that 
the veteran has any additional disability related to VA 
treatment.  A valid claim for VA benefits in accordance with 
38 U.S.C.A. § 1151 requires clinical evidence demonstrating 
or at least suggesting that the veteran has additional or 
increased disability as a result of VA treatment.  Lacking 
such evidence, the veteran's claims for compensation benefits 
under the provisions of 38 U.S.C.A. § 1151 are not well 
grounded and must be denied.  See Edenfield, 8 Vet. App. at 
390 (1995).  

Because the veteran's claims are not well grounded, VA is 
under no duty to further assist him in developing facts 
pertinent to his claim.  38 U.S.C.A. § 5107(a).  The Court 
has recently held that the obligation exists only in the 
limited circumstances where the veteran has referenced other 
known and existing evidence.  Epps v. Brown, 9 Vet. App. 341, 
344 (1996).  The VA is not on notice of any other known and 
existing evidence which would make the adjudicated service 
connection claim plausible.  

Although the Board has considered and denied the appeal on 
grounds different from that of the RO, which denied the 
claims on the merits, the veteran has not been prejudiced by 
the Board's decision.  This is because in assuming that the 
claims were well grounded, the RO accorded the veteran 
greater consideration than the claims in fact warranted under 
the circumstances.  Bernard v. Brown, 4 Vet.App. 384, 392-94 
(1993).  

The veteran is free at any time in the future to submit 
evidence in support of his claims.  Evidence of treatment for 
the complained of disabilities would be helpful in 
establishing well-grounded claims, as well as medical opinion 
with complete rationale, linking any additional disability 
with the veteran's treatment by VA.  Robinette v. Brown, 8 
Vet.App. 69 (1995).


ORDER

Entitlement to VA compensation benefits pursuant to 38 
U.S.C.A. § 1151 for additional disability caused by treatment 
rendered by the Department of Veterans Affairs during 
hospitalization in May 1994 is denied.  

Entitlement to VA compensation benefits pursuant to 38 
U.S.C.A. § 1151 for additional disability caused by treatment 
rendered by the Department of Veterans Affairs during 
hospitalization in February 1959 is denied.



		
	F. JUDGE FLOWERS
	Member, Board of Veterans' Appeals



 Department of Veterans Affairs

